Martín, J.
The plaintiff clairrled the price which the defendant had agreed to pay for the construction of a tomb. The demand was resisted on an allegation that the work had been inartificially and unskilfully executed; and the defendant is appellant from a judgment thereon.
Our attention is arrested by a bill of exceptions to the opinion of the judge sustaining the opposition of the plaintiff to the reading of a deposition, on the ground that it was taken in his Counsel’s absence. It appears to us, that the court did not err. The plaintiff had been notified to attend at half-past nine o’clock, when his counsel came and staid half ari hour, and left the commissioner’s office, said commissioner not being present, the deposition being in fact taken after half-past nine o’clock. On the merits, the defendant did not make out his allegations, except as to unimportant parts of the work, and in a very trifling degree, on which the judge made an allowance of twenty dollars. A close examination of the record has not produced any conviction that we ought to interfere with the judgment.

Judgment affirmed.